Citation Nr: 1000089	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-20 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin condition, 
claimed as due to asbestos exposure.

2.  Entitlement to service connection for a skin condition, 
claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1948 to April 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of service connection for a skin condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The reopening of a claim of entitlement to service 
connection for a skin disability was denied by a July 2005 
rating decision; a notice of disagreement was not received to 
initiate an appeal from that determination; that decision is 
now final.

2.  Evidence received since the RO's July 2005 RO decision is 
new; relates to an unestablished fact necessary to 
substantiate the merits of the claim; and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the July 
2005 RO decision, and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200.  Rating actions from which an appeal is not timely 
perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

The RO denied service connection for a skin condition in a 
July 2005 rating decision as new and material evidence had 
not been submitted to reopen the claim.  The Veteran was 
advised of his right to appeal.  The next communication 
regarding his skin condition claim was received in June 2006.  
In this communication, the Veteran specifically indicated his 
desire to reopen his claim for service connection for a skin 
condition and did not indicate that he wished to appeal the 
July 2005 rating decision.  The Veteran did not submit any 
other writings prior to the expiration of his one year appeal 
period indicating a desire to appeal the July 2005 rating 
decision.  Therefore, the July 2005 rating decision is now 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2009).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The RO denied the Veteran's claim for skin condition in July 
2005 because the evidence was not new and material.  In 
short, the evidence failed to show a nexus between the 
Veteran's skin condition and service.

Since the July 2005 decision, the Veteran has submitted an 
article from the internet outlining the history of the USS 
Orleck.  An attempt was made to obtain the Veteran's Social 
Security Administration (SSA) records; however, SSA indicated 
that the Veteran's file had been destroyed.  Also submitted 
was a buddy statement from P.T.R., dated October 2008.  In 
this statement, P.T.R. indicates that he served with the 
Veteran on the USS Orleck and that the Veteran had developed 
a rash while performing his duties on the USS Orleck.   He 
said that he witnessed the redness and blisters on the 
Veteran's hands.  He stated that he has not seen the Veteran 
in years but that a fellow shipmate told him that the Veteran 
continues to have the same condition of the skin.

Since the credibility of the evidence must be presumed, the 
statement from P.T.R. constitutes new and material evidence 
as it tends to show a connection between a skin condition 
suffered in service and the Veteran's current skin condition.  
Therefore, reopening the claim for service connection for a 
skin disability is warranted.

Unfortunately, additional development is necessary before the 
Board can make a determination regarding service connection.

Given the favorable disposition of the appeal, any defect in 
the notice and assistance provided by VA does not result in 
any prejudice to the Veteran.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


ORDER

New and material evidence having been submitted, the 
Veteran's claim for entitlement to service connection for a 
skin condition is reopened.  


REMAND

In a January 2005 statement, G.R.S. stated that he served 
with the Veteran on the USS Orleck.  He stated that the 
Veteran worked in the engine room and that the Veteran began 
breaking out with a rash on his body that was visibly obvious 
when the Veteran showed it to him.  He said the Veteran's 
rash spread over most of his body like an allergy of some 
kind.  He said that the Veteran sought medical attention but 
was told that he was allergic to crude oil and salt water.  
He said that the Veteran was transferred to deck work on the 
same ship after the incident.  R.G.S. stated that he spoke 
with the Veteran over the holiday and that the Veteran told 
him that he had been quite ill with a rash-fungus or virus 
that he contracted from his duty aboard the USS Orleck.  
G.R.S. has not observed the Veteran's current skin condition.

In October 2008, the Veteran submitted a statement from 
P.T.R.  In this statement, P.T.R. indicates that he served 
with the Veteran on the USS Orleck and that the Veteran had 
developed a rash while performing his duties on the USS 
Orleck.   He said that he witnessed the redness and blisters 
on the Veteran's hands.  He stated that he has not seen the 
Veteran in years but that a fellow shipmate told him that the 
Veteran continues to have the same condition of the skin.  He 
did not indicate that he has seen the Veteran's current skin 
condition.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A lay person is 
competent to state that the Veteran, in fact, had a rash on 
his skin while serving aboard the USS Orleck.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor, there is a low threshold 
and it is only required that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence 
that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is competent evidence that there may be a nexus between 
the current skin disability and symptoms alleged by the 
Veteran and observed by his buddies in service and a VA 
examination is warranted.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of the Veteran's skin condition.  
The claims file and a copy of this remand 
must be provided to the VA examiner.  The 
examiner should note review of these items 
in the examination report.

The examiner is to review all of the 
evidence, including the buddy statements, 
and to indicate whether it is at least as 
likely as not (50 percent or more) that 
the Veteran's current skin condition had 
onset during or is a result of his active 
service.  A complete rationale must be 
provided for any opinions expressed.

2.  Upon completion of the above, 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, provide 
the Veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


